Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on January 31, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The below claimed “configured” language in claims 1-18 is addressed below under a 112(f) analysis in the context of the claim requirements.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “the downstream end of the inlet line”. There is insufficient antecedent basis for this limitation in the claim. The claim does not recite which of the two “inlet lines” is “the” inlet line. The below action assumes the seccond inlet line.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marquardt; David (US 20170350011 A1). Marquardt teaches a gas distribution apparatus (10; Figure 3A) comprising: a valve (116a; Figure 3a; [0057]-”check valve”-Applicant’s 510; Figure configured to separate (when closed) the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) and the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5) to prevent fluid communication between the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) and the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5), as claimed by claim 1
Support for “configured to separate” in claim 1 is found [0049]. Specifically, the specification teaches “The sealing surface 540 is configured to separate the first inlet line 520 and the second inlet line 530 to prevent fluid communication between the first inlet line 520 and the second inlet line 530 upstream of the sealing surface 540.”. Marquardt also teaches a “sealing surface” as would be required for valve operation. As such, Marquardt teaches an equivalent apparatus that performs the function of separating fluid lines to prevent fluid communication. As a result, Marquardt’s 
Marquardt further teaches:
The gas distribution apparatus (10; Figure 3A) of claim 1, wherein the sealing surface (check valve 116a; [0057]; Figure 3A-Applicant’s 540; Figure 5) allows movement of a fluid through the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5) to enter the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) and prevent fluid from the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) from entering the downstream end (116a; Figure 3A) of the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5), as claimed by claim 2
The gas distribution apparatus (10; Figure 3A) of claim 1, further comprising a gas distribution plate (822; Figure 3A; 112; Figure 3) in fluid communication with the second end (132; Figure 3A) off the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5), as claimed by claim 4
The gas distribution apparatus (10; Figure 3A) of claim 4, wherein the gas distribution plate (822; Figure 3A; 112; Figure 3) comprises a showerhead (822; Figure 3A; 112; Figure 3), as claimed by claim 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt; David (US 20170350011 A1) in view of Hsueh; Chien-Lan et al. (US 20150170908 A1). Marquardt is discussed above. Marquardt does not teach:
The gas distribution apparatus (10; Figure 3A) of claim 1, wherein there is no dead volume in the valve (116a; Figure 3a; [0057]-”check valve”-Applicant’s 510; Figure 5), as claimed by claim 3
The gas distribution apparatus (10; Figure 3A) of claim 1, wherein the sealing surface (check valve 116a; [0057]; Figure 3A-Applicant’s 540; Figure 5) moves to an open position when gas flowing through the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5) exceeds a predetermined pressure, as claimed by claim 8
The gas distribution apparatus (10; Figure 3A) of claim 8, wherein the sealing surface (check valve 116a; [0057]; Figure 3A-Applicant’s 540; Figure 5) moves to a closed position when there is no gas flow in the second inlet line (piping between 850b and 116a; Figure 3A-Applicant’s 530; Figure 5) or a pressure in the second line is below a predetermined threshold, as claimed by claim 9
Hsueh also teaches a wafer processing system (Figure 1) including precusor check valves that are pressure actuated ([0030]) with no dead volume ([0061]).
It would have been obvious to one of ordinary skil in the art at the time the inevntion was made for Marquardt to replace Marquardt’s valve (116a; Figure 3a; [0057]-”check valve”-Applicant’s 510; Figure 5) with a pressure actuated valve with no “dead volume” as taught by Hsueh.
.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt; David (US 20170350011 A1) in view of Noble, David B. et al. (US 20020073925 A1). Marquardt is discussed above. Marquardt does not teach:
The gas distribution apparatus (10; Figure 3A) of claim 5 further comprising a remote plasma source (Applicant’s 550; Figure 5) between Marquardt’s downstream end (132; Figure 3A) of the first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) and Marquardt’s gas distribution plate (822; Figure 3A; 112; Figure 3), as claimed by claim 6
The gas distribution apparatus (10; Figure 3A) of claim 6, further comprising a gas manifold between Marquardt’s downstream end (132; Figure 3A) of Marquardt’s first inlet line (130; Figure 3A-Applicant’s 520; Figure 5) and the remote plasma source (Applicant’s 550; Figure 5), as claimed by claim 7
Noble also teaches a remote plasma wafer processing chamber (Figure 3A) including:
a remote plasma source (300; Figure 3A; [0049]-Applicant’s 550; Figure 5) between Noble’s downstream end (375; Figure 3A) of the first inlet line (360; Figure 3A-Applicant’s 520; Figure 5) and Noble’s gas distribution plate (310; Figure 3A), as claimed by claim 6
The gas distribution apparatus (10; Figure 3A) of claim 6, further comprising a gas manifold (plasma container) between Marquardt’s downstream end (375; Figure 3A) of 
It would have been obvious to one of ordinary skil in the art at the time the inevntion was made for Marquardt to add Noble’s remote plasma source and associated piping.
Motivation for Marquardt to add Noble’s remote plasma source and associated piping is for implementing plasma processing as taught by Noble ([0123]).
Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Marquardt; David (US 20170350011 A1) is cited as the closest prior art. See above for the Examiner’s analysis thereunder. Marquardt does not teach, alone or in combination, Applicant’s claim 10 requirement of “..a spacer (Applicant’s 330; Figure 3) around Marquardt’s gas distribution plate (822; Figure 3A; 112; Figure 3), the spacer (Applicant’s 330; Figure 3) within an opening in a top of Marquardt’s processing chamber (810; Figure 3A)…”. See the Examiner’s above 112(f) claim analysis regarding the claim 10 limitation of “configured to separate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art represent struture of similar gas delivery.
US 20210395892 A1
US 20210118668 A1
US 20210087685 A1
US 20200248308 A1
US 20170350011 A1
US 20150170908 A1
US 20110065276 A1
US 20090263961 A1
US 20080271796 A1
US 20080107809 A1
US 20080102208 A1
US 20080102203 A1
US 20070295414 A1
US 20070215209 A1
US 20040173151 A1
US 20030213560 A1
US 20030121608 A1
US 20020073925 A1
US 20020060360 A1
US 20020038671 A1

US 10662527 B2
US 10636626 B2
US 10370761 B2
US 9574268 B1
US 9269567 B2
US 8973615 B2
US 8216374 B2
US 7985350 B2
US 7896030 B2
US 7816200 B2
US 7780789 B2
US 7780785 B2
US 7699023 B2
US 7418978 B2
US 7017609 B2
US 6543483 B2
US 6374861 B1
US 6116283 A
US 5988217 A
US 5983933 A
US 5879458 A
US 5819782 A

US 5620524 A
US 5362328 A
US 5307568 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716